PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. RE47272
Issue Date: March 05, 2019
Application No. 15/162,702
Filing or 371(c) Date: May 24, 2016
Attorney Docket No. P20050728US03/N1085-01559
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under 37 CFR 1.378(b), filed February 14, 2022, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Thomas C. Fiala appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

The above patent expired for failure to timely submit the 7 ½ year maintenance fee by
May 22, 2020. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.1

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue.  Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  In the event that such an inquiry has not been made, petitioner must make such an inquiry.  If such inquiry results in the discovery that the delay in paying the maintenance fee under 37 CFR 1.378(b) was intentional, petitioner must notify the Office. See 37 CFR 11.18.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.



Since the address in the petition differs from the correspondence address of record, a one time courtesy copy of this decision is being mailed to the address given in the request. However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence which may be mailed, regarding maintenance fees, for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).

Telephone inquiries should be directed to JoAnne Burke at (571) 272-4584.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET


cc:	Thomas C. Fiala
Clarivate
3133 W. Frye Road, Ste 400
Chandler, AZ  85226                                                                                                                                                                                                      



    
        
            
    

    
        1 The 7 ½ year maintenance fee has been charged to petitioner’s deposit account as authorized.